Citation Nr: 1755141	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  13-34 084A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service-connection for residuals of a right thumb fracture.  

2.  Entitlement to service-connection for residuals of a traumatic brain injury (TBI).  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Wysokinski, Associate Counsel





INTRODUCTION

The Veteran served on active duty from September 2001 to February 2010.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Board notes that the record is ambiguous as to whether the Veteran wished to appear at a hearing before the Board.  Initially the Veteran requested a hearing. Then he withdrew that request, and most recently the Veteran again requested a hearing.  While the Board regrets that the Veteran was not afforded a hearing, there is no prejudice to the Veteran as this decision constitutes a full grant of all benefits sought by the Veteran on appeal.  


FINDINGS OF FACT

The Veteran suffers from residuals of a right thumb fracture incurred in service. 

The Veteran suffers from residuals of a TBI incurred in service.  


CONCLUSIONS OF LAW

1.  The criteria for establishment of service-connection for residuals of a right thumb fracture have been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012);  38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

2.  The criteria for establishment of service-connection for a residuals of a TBI been met.  38 U.S.C. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309.



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board grants entitlement to service-connection for a right thumb disability and for residuals of TBI as the evidence is at least equipoise in terms of establishing that the Veteran presently suffers from these disabilities.  Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'- the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  When there is an approximate balance of positive and negative evidence regarding an issue material, reasonable doubt shall be resolved in favor of the Veteran.  38 U.S.C. § 5107(b).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

With respect to the Veteran's right thumb disability, the evidence indicates that the Veteran suffers from residuals of his in-service thumb fracture.  There is no dispute that the Veteran fractured his thumb and underwent surgery in-service.  See October 2009 Medical Board Evaluation Proceedings at 3-5.  Rather the dispositive issue has been around whether the Veteran suffered from a current disability in the form of any residuals.  In that regard, the Board turns to the February 2010 VA Medical Examination in which the examiner noted that the Veteran had right hand and right thumb pain which increased with temperature changes and continues with daily exercises with good results.  At the same time the examiner indicated that the medical problem had been resolved.  This leaves the Board with a slightly confusing record which contrasts the examiner's initial description which discusses pain, stiffness, as well as a need for exercises, against the conclusion by the examiner that the issue was "resolved."  Since this presents the evidence with respect to the existence of a present thumb disability in equipoise, the Board will resolve reasonable doubt in favor of the Veteran and grant service-connection.  

The Board similarly resolves reasonable doubt in the Veteran's favor with respect to the issue of whether he has current TBI residuals from in-service head injuries.  Once again, there is no dispute that the Veteran suffered several head injuries while in service.  The disposition of service-connection for TBI residuals turns on whether the Veteran presently suffers from residuals of TBI.  In that regard, there have been conflicting medical opinions.  A March 2010 VA Medical Opinion and a November 2012 VA Medical Opinion indicate that the Veteran's symptoms are not the result of TBI residuals but rather the result of his mental health problems.  On the other hand, a February 2012 Private Medical Opinion and an August 2009 evaluation from the WB Army Medical Center indicate continuing residuals of TBI.  Once again the evidence is essentially equipoise leaving the Board to resolve reasonable doubt in favor of the Veteran and grant entitlement to service-connection for residuals of TBI.  


ORDER

Entitlement to service-connection for residuals of a right thumb fracture is granted. 

Entitlement to service-connection for residuals of a traumatic brain injury (TBI) is granted. 




____________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


